 


114 HR 3221 IH: Homeless and Foster Youth Achievement Act
U.S. House of Representatives
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3221 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2015 
Ms. Clark of Massachusetts (for herself, Mr. Marino, Mr. Thompson of Pennsylvania, Mr. Barletta, Mr. Mullin, Mr. Franks of Arizona, Mrs. Lawrence, Ms. Bass, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to require States to include information on the academic progress of homeless children and children in foster care in annual State report cards. 
 
 
1.Short titleThis Act may be cited as the Homeless and Foster Youth Achievement Act.  2.Required informationSection 1111(h)(1)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)) is amended— 
(1)in clause (i), by inserting , homeless status, status as a child in foster care after English proficiency; and (2)in clause (vi), by striking the semicolon at the end and inserting (and disaggregated by the same categories and subject to the same exception as described in clause (i));.  
 
